380 U.S. 127 (1965)
BLAAUW ET AL.
v.
GRAND TRUNK WESTERN RAILROAD CO.
No. 740.
Supreme Court of United States.
Decided March 1, 1965.
ON PETITION FOR WRIT OF CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT.
Richard G. Finn for petitioners.
Edward L. Foote for respondent.
PER CURIAM.
The petition for writ of certiorari is granted. The judgment is vacated and the case is remanded to the United States Court of Appeals for the Seventh Circuit for reconsideration in light of the opinion of the Appellate Court of Illinois, First District, in American National Bank & Trust Co. v. Pennsylvania R. Co., 52 Ill. App. 2d 406, 202 N. E. 2d 79.